Citation Nr: 9917465	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-10 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected healed pleurisy/pleural adhesions, right base of 
the lung, currently rated as noncompensably disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1943. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in March 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  A notice of disagreement was received in June 
1998, a statement of the case was issued in June 1998, and a 
substantive appeal, on a VA Form 9, was received in July 
1998. 


FINDING OF FACT

The veteran's service-connected disability of healed 
pleurisy/pleural adhesions, right base of the lung, is 
manifested by no current evidence of pleural-based disease. 


CONCLUSION OF LAW

The criteria for an increased (compensable) schedular rating 
for service-connected healed pleurisy/pleural adhesions, 
right base of the lung, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.97, 
Diagnostic Code 6845 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that an 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

General rating formula for restrictive lung disease 
(diagnostic codes 6840 through 6845) provides as follows:  10 
percent for Forced Expiratory Volume (FEV-1) of 71 to 80 
percent predicted, or; Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) 66 to 80 percent predicted.  
A noncompensable (0 percent) rating is provided where the 
requirements for a 10 percent rating are not met.  Diagnostic 
Code 6845 provides that, alternatively, chronic pleural 
effusion (or fibrosis) may be rated on the primary disorder.  
38 C.F.R. § 4.97, Diagnostic Code 6845. 

The veteran was originally granted service connection for 
healed pleurisy/pleural adhesions, right base of the lung, in 
a February 1948 rating decision and a noncompensable (zero 
percent) disability was assigned for pleural adhesion.  
Effective from May 1954, the disability was increased to 10 
percent disabling, based on chest X-rays which revealed 
diminished resonance at the right base and restriction of 
diaphragmatic excursion which had not been noted on a prior 
examination.  Effective from October 1964, the rating was 
reduced to noncompensable, based on X-ray findings of no 
pleural adhesion.  

In July 1997, the veteran filed an Application for 
Compensation for his service-connected healed 
pleurisy/pleural adhesions, right base of the lung.  He 
contends that he has increased breathing difficulties, that 
he had to start using a breathing machine and inhaler, and 
has required treatment at VA for this condition. 

The December 1997 VA examination report resulted in the 
diagnosis of chronic obstructive pulmonary disease (COPD).  
While the veteran has been diagnosed as currently having 
COPD, including during a hospital admission in September 
1996, service connection has not been established for that 
disorder.  VA disability compensation regulations 
specifically provide that the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected rating is to be avoided.  
38 C.F.R. § 4.14 (1998). 

During the December 1997 VA examination, pulmonary function 
testing (PFT) was attempted but not successfully performed, 
due to the fact that the veteran did not perform adequately 
for interpretation of PFT.  Increased ratings under 
Diagnostic Code 6845 are based on the effects that the 
pleural cavity injury has on the veteran's lung function.  
The basis of disability ratings is the ability of the body as 
a whole or of an organ to function under the ordinary 
conditions of daily life.  Ratings are based upon lack of 
usefulness of the part or system.  See 38 C.F.R. § 4.10. 

The evidence demonstrates that the veteran's service-
connected disability does not have any effect on the 
veteran's lung function.  Therefore, an increased rating is 
not warranted under Diagnostic Code 6845.  The December 1997 
VA examination report resulted in the impression that a chest 
X-ray revealed changes consistent with COPD, but no pleural 
effusion.  The examiner concluded that the veteran did "not 
have evidence of pleural based disease."  Accordingly, 
although the medical evidence shows some obstructive air 
flow, these symptoms have not been related to the veteran's 
service-connected disability.  As it was found that the 
veteran's service-connected disability did not have any 
effect on his lung function, an increased (compensable) 
rating is not warranted under Diagnostic Code 6845.






ORDER

An increased (compensable) rating for service-connected 
healed pleurisy/pleural adhesions, right base of the lung, is 
denied. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

